Appeal from an order of the Supreme Court at a Trial Term for St. Lawrence County, which dismissed the complaint of the plaintiffs herein. It was stipulated between the parties that on July 15, 1950, one of the plaintiffs was operating a vehicle known as a hay baler and more than eight feet in width, upon a public highway. The defendant’s automobile collided with the left front of the baler. Plaintiffs’ complaint, posed in negligence, was dismissed on the ground that the baler was being operated in violation of subdivision 1 of section 14 of the Vehicle and Traffic Law. The trial court held that this violation constituted contributory negligence as a matter of law. This ruling did not take into consideration at all the issue of causal connection. That was an issue of fact which should have been submitted to a jury (Martin v. Herzog, 228 N. Y. 164; Corbett v. Scott, 243 N. Y. 66; Anderson v. Galkins, 252 App. Div. 836). Order reversed on the law and facts, with $10 costs. Foster, P. J., Heffernan, Brewster, Coon and Halpern, JJ., concur.